IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HADDRICK BYRD,                                 : No. 3 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS OF                       :
PHILADELPHIA COUNTY, CRIMINAL                  :
TRIAL DIVISION,                                :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of April, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.